DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyman et al (U.S. Pub. 2016/0236493) in view of St. Jean (U.S. Pat. 5,848,848)
Regarding claim 1, a mobile device (300) configured to be coupled to a counterpart device (100) (Figure 4; Paragraph 0088), the mobile device comprising: 
A driving section configured to be driven by electric power (Paragraph 0116; operations by the printer are driven by battery electric power)
A coupling section configured to be coupled to the counterpart device (Paragraph 0092-0095)
An accommodation section configured to accommodate a battery (Paragraph 0091)
When the counter part device is coupled to the coupling section, the driving section is driven by electric power supplied from the counterpart device, and when the counterpart device is not coupled to the coupling section, the driving section is driven by electric power supplied from the battery (Paragraphs 0113, 0116; when the printer is docked in the cradle, the battery will be recharged instead of used)
Lyman does not expressly disclose an all solid state battery.  St. Jean discloses it is known in the art to use solid state batteries (Column 1, Lines 5-14; Lines 41-44; Lines 52-57)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of St. Jean into the device of Lyman, for the purpose of using a high power battery voltage
Regarding claim 2, a charging section configured to, when the counterpart device is coupled to the coupling section, charge the battery by the electric power supplied from the counterpart device (Paragraphs 0113, 0116)
Lyman does not expressly disclose an all solid state battery.  St. Jean discloses it is known in the art to use solid state batteries (Column 1, Lines 5-14; Lines 41-44; Lines 52-57)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of St. Jean into the device of Lyman, for the purpose of using a high power battery voltage
Regarding claim 3, wherein when the driving section is driven, the charging section does not charge the battery, and when the driving section is not driven, the charging section charges the battery (Paragraphs 0113, 0116)
Lyman does not expressly disclose an all solid state battery.  St. Jean discloses it is known in the art to use solid state batteries (Column 1, Lines 5-14; Lines 41-44; Lines 52-57)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of St. Jean into the device of Lyman, for the purpose of using a high power battery voltage
Regarding claim 4, the charging section charges the batter in a wireless manner (Paragraph 0116)
Lyman does not expressly disclose an all solid state battery.  St. Jean discloses it is known in the art to use solid state batteries (Column 1, Lines 5-14; Lines 41-44; Lines 52-57)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of St. Jean into the device of Lyman, for the purpose of using a high power battery voltage
Regarding claims 8-9, St. Jean discloses a portable printer switching system to apply battery voltage and disconnect voltage from the battery when not in use (Abstract; Column 1, Lines 5-56; Column 1, Line 60 – Column 2, Line 23).  Therefore it would be obvious to incorporate into the teaching of Lyman during recharging operation while docked in the cradle.  The battery of Lyman will be disconnected (not used to supply power) while the recharging operation (power suppled from a non-battery electrical source) is performed
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of St. Jean into the device of Lyman, for the purpose of using a high power battery voltage and conserving battery life.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyman et al (U.S. Pub. 2016/0236493) as modified by St. Jean (U.S. Pat. 5,848,848) as applied to claims 1-4 above, and further in view of Zhang (U.S. Pub. 2008/0049078)
Regarding claim 6, Lyman discloses a printing device which performs printing operations (Paragraph 0116, therefore it is inherent a storage section containing liquid will be used to perform printing) 
Zhang discloses it is known in the art to display an amount of liquid remaining in the storage section(s) (Paragraph 0105)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Zhang into the device of Lyman, for the purpose of alerting the user when ink cartridges are low and may need to be changed.
Regarding claim 7, Zhang discloses it is known in the art to display an amount of liquid remaining in the storage section(s) (Paragraph 0105)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Zhang into the device of Lyman, for the purpose of alerting the user when ink cartridges are low and may need to be changed.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schantz (U.S. Pat. 5,589,859) in view of St. Jean (U.S. Pat. 5,848,848)
	Regarding claim 10, a liquid storing cartridge (50) configured to be coupled to a liquid ejecting apparatus (44) ejecting liquid (Figures 3-4), the liquid storing cartridge comprising:
	A storage section configured to store liquid inside the storage section (Column 1, Lines 33-35)
	A driving section configured to perform, by electric power, driving associated with the storage section (Column 1, Line 19 – Column 2, Line 6; ink will be ejected) 
	Coupling section configured to be coupled to the liquid ejecting apparatus (Column 3, Line 65 – Column 4, Line 4)
	An accommodation section configured to accommodate a battery (Column 4, Lines 59-62; Column 5, Lines 1-11)
	When the liquid ejecting apparatus is coupled to the coupling section, the driving section is driven by electric power supplied from the liquid ejecting apparatus, and when the liquid ejecting apparatus is not coupled to the coupling section, the driving section is driven by electric power supplied from the battery (Figure 4; Column 5, Lines 30-47; the battery will be recharged and use power from the coupling section/printing apparatus when connected)
Schantz discloses multiple types and sizes of batteries may be used, however Schantz does not expressly disclose an all solid state battery.  St. Jean discloses it is known in the art to use solid state batteries (Column 1, Lines 5-14; Lines 41-44; Lines 52-57)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of St. Jean into the device of Schantz, for the purpose of using a high power battery voltage

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916. The examiner can normally be reached Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S UHLENHAKE/          Primary Examiner, Art Unit 2853                                                                                                                                                                                              	June 28, 2022